Citation Nr: 0721978	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle sprain/fracture.

2.  Entitlement to an initial compensable rating for the left 
ankle sprain.

3.  Entitlement to a compensable rating for mid high 
frequency sensorineural hearing loss in the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The record reflects that the veteran was discharged from 
active military service in January 1996 with over 20 years of 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston 
Massachusetts.  


FINDINGS OF FACT

1.  The veteran has limitation of motion of the right ankle 
without ankylosis or instability.

2.  The veteran has limitation of motion of the left ankle 
without ankylosis or instability.

3.  The veteran had a Level I hearing acuity in the right ear 
and is not service-connected for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent have not been met for the service-connected 
fracture/sprain of the right ankle.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).

2.  The criteria for a 10 percent rating have been met for 
the service-connected left ankle sprain.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2006).

3.  The criteria for a compensable rating for hearing loss of 
the right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In January 2004, the veteran was provided with proper notice 
as it pertained to his claim of service connection for left 
and right ankle disabilities, and an increased rating for 
hearing loss in the right ear.  He was not, however, at that 
time provided with notice of the type of information and 
evidence necessary to assign a disability rating or effective 
date.  The Board points out that this type of notice was not 
provided to the veteran until November 2006.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice, present argument, and respond with any 
additional evidence or information relevant to the claim.  
Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the veteran, who is represented by a 
competent service representative, had actual knowledge with 
the requirements for the benefits sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
private hospital records, and afforded the veteran VA 
examinations of the ankles and right ear.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for his left knee disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).


The claim for increased rating for a right ankle 
sprain/fracture and a compensable rating for a left ankle 
sprain.

The veteran was granted service connection for a right ankle 
fracture/sprain in June 2004, and was assigned a rating of 10 
percent, effective October 20, 2003.  The veteran was also 
granted service connection for a left ankle sprain in June 
2004, and was assigned a non-compensable rating, effective 
October 20, 2003.  The veteran submitted a notice of 
disagreement with the ratings assigned to his ankle 
disabilities in April 2005.  

Private medical records dated October 2003 indicated an 
avulsion fracture and ankle sprain, chronic and acute.  
Examination revealed chronic thickening of the soft tissues.  
Range of motion in the right ankle was 20 degrees of plantar 
flexion, 0 degrees of dorsiflexion, inversion and eversion.  

The veteran was provided with a VA examination of the left 
and right ankles in January 2004, in conjunction with his 
claim for service connection.  The examiner stated that the 
veteran had sprained both ankles and had fractured his right 
ankle two to three times.  The examiner also noted that the 
veteran currently used very supportive boots and a lace-up 
brace on the right ankle.  Upon physical examination, the 
examiner indicated normal muscle power about the ankles and 
subtalar joint, bilaterally, with good range of motion.  A 
diagnosis of a history of ankle sprain/fracture was provided.  

The veteran was afforded a second VA examination of the left 
and right ankles in April 2006.  The examiner noted numerous 
prior left and right ankle sprains as well as the veteran's 
use of a brace while walking.  The examiner indicated 
symptoms of instability, pain, stiffness and weakness, but no 
episodes of dislocation or giving way, locking, effusion, or 
inflammation.  Gait was described as poor propulsion.  Range 
of motion testing for the right ankle revealed dorsiflexion 
to 20 degrees, and plantar flexion to 40 degrees, with no 
additional limitation of motion on repetitive use.  Range of 
motion testing for the left ankle revealed dorsiflexion to 25 
degrees, and plantar flexion to 35 degrees.  There was no 
evidence of inflammatory arthritis or ankylosis.  There was 
no varus or valgus angulation.  X-rays showed no significant 
or minor abnormalities, bilaterally.  A diagnosis of 
bilateral ankle sprains was provided.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

The veteran is currently rated at 10 percent for a right 
ankle disability under Diagnostic Code 5271 for limitation of 
motion.  The veteran has a noncompensable rating for a left 
ankle disability under Diagnostic Code 5271 for limitation of 
motion.

Marked limitation of ankle motion warrants a 20 percent 
evaluation.  A 10 percent rating is assigned for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion for the ankle is 20 
degrees for dorsiflexion and 45 degrees for plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

An October 2003 medical report for treatment for a broken 
right ankle showed decreased range of motion.  However, a VA 
examination dated January 2004 noted normal muscle power 
about the ankles and subtalar joint, bilaterally, with good 
range of motion.  Range of motion testing for the right ankle 
in April 2006 revealed dorsiflexion to 20 degrees, and 
plantar flexion to 40 degrees, with no additional limitation 
of motion on repetitive use.  As marked limitation of motion 
has not been shown, a higher rating of 20 percent is not 
warranted for the right ankle.  

The April 2006 VA examination range of motion testing for the 
left ankle revealed dorsiflexion to 25 degrees, and plantar 
flexion to 35 degrees.  As moderate limitation of motion for 
the left ankle has been shown, a rating of 10 percent is 
warranted for the left ankle.  A 20 percent rating is not 
warranted as there is no evidence of marked limitation of 
motion.  

Additionally, there is no evidence of ankylosis of the ankle, 
ankylosis of the subastragalar or tarsal joint, or malunion 
of os calcis or astragalus.  As such, a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5272, or 5273.)

The Board is aware of the veteran's complaints of pain and 
stiffness in his ankles.  There is however, no objective 
evidence that pain on use of the joint results in limitation 
of motion to a degree which would support a higher rating.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, the Board finds that the veteran's 
current evaluations of his left and right ankle disabilities 
as noted herein address any the Deluca concerns of pain, 
fatigability, weakness, and incoordination.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
the service-connected residuals of sprain/fracture of the 
right ankle.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that 
it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has moderate limitation of motion in left ankle.  
Thus, based on the April 2006 examination, the Board finds, 
after resolving all doubt in favor of the veteran, that the 
level of disability more nearly approximates the criteria for 
a 10 percent evaluation.  38 C.F.R. § 4.71a.  The 
preponderance of the evidence, however, is against a rating 
in excess of 10 percent.


The claim for a compensable rating for hearing loss in the 
right ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Ratings Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Ratings 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I though XI) for 
hearing impairment, established by a state-licensed 
audiologist.  Table VI includes a controlled speech 
discrimination test (Maryland CNC) and is based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average, which is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for the hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. §§ 4.85(c), 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be deprived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss. 

In a December 1996 rating decision, the RO granted service 
connection for hearing loss in the right ear, and assigned a 
noncompensable rating, effective from February 1, 1996.  The 
veteran submitted a claim for a compensable rating for his 
service-connected right ear hearing loss in October 2003.  

On audiological examination in January 2004, evaluation of 
the right ear revealed puretone thresholds, in decibels, of 
15, 10, 20, and 40 at 1000, 2000, 3000, and 4000 Hertz, 
respectively, with a puretone threshold four frequency 
average of 21 decibels.  Speech recognition was 92 percent in 
the right ear.  The examiner noted mild high frequency 
sensorineural loss in the right ear.  

This audiological examination does not show the veteran to 
have an exceptional pattern of hearing loss in the right ear. 
38 C.F.R. § 4.86(a) and (b).

Under Table VI, the veteran's puretone threshold average of 
21 decibels and speech recognition of 92 percent indicates 
that his hearing acuity was Level I in the right ear.  
Because the left ear is not service connected for hearing 
loss, a roman numeral I is assigned for purposes of 
determining the percentage evaluation under Table VII.  See 
38 C.F.R. § 4.85 (f).  Under Table VII, Level I in the right 
ear and Level I in the left ear allows for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Since the veteran has not met the criteria for a compensable 
rating, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
right ear hearing loss.  In making this determination, the 
Board considered the benefit-of-the-doubt doctrine but finds 
that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right ankle sprain/fracture is denied.  

Entitlement to an evaluation of 10 percent for a left ankle 
sprain is granted, subject to the regulations applicable to 
the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)


Entitlement to a compensable rating for right ear hearing 
loss is denied.



____________________________________________
K. Osborne.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


